Citation Nr: 1042615	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and 
August 1955 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefit sought on appeal.

In August 2008, the Veteran's claim was remanded for further 
evidentiary development.  The requested action was taken and the 
claim is now returned to the Board for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have in-country service in the 
Republic of Vietnam, nor is there competent evidence that he was 
exposed to Agent Orange during service.  

3.  The Veteran's prostate cancer was not manifested during 
service or for many years following separation from service, and 
is not otherwise shown to be attributable to his service or any 
alleged exposure to herbicides.  




CONCLUSION OF LAW

Prostate cancer was neither incurred in, nor aggravated by active 
service, nor was it due to exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in November 2004 and March 2006, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the November 
2004 notice was given prior to the appealed AOJ decision, dated 
in June 2005.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In February 2007, the Veteran 
appeared and testified at a hearing with a Decision Review 
Officer at the Houston RO.  

The Veteran has not been provided a VA medical examination in 
conjunction with his claim for service connection for prostate 
cancer residuals.  In this case, the Veteran has submitted 
medical evidence that he has been diagnosed as having prostate 
cancer, and the diagnosis of this disease is not in question.  
The Board has considered whether a VA examination for a nexus 
opinion is necessary, and has determined that one is not.  There 
is nothing in the record, other than the Veteran's allegations, 
suggesting that his current prostate cancer may be associated 
with an event, injury, or disease in service.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).  The question involved in this 
case is whether the Veteran was exposed to herbicides during 
active service.  Because a VA medical examination could not 
resolve this question, none is required.  Id.

It appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran seeks service connection for residuals of prostate 
cancer.  The Veteran essentially contends that in May 1964, he 
was exposed to Agent Orange when he had a 3-hour flight layover 
in Vietnam en route to his station in Ubon, Thailand.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" means 
actual service in-country in Vietnam from January 9, 1962, to May 
7, 1975, and includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted for 
the following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system disorders, 
circulatory disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit (Circuit Court) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Veteran's service treatment records (STRs) are devoid of any 
finding of a prostate disorder, nor has the Veteran so contended.  
Additionally, service records do not show any actual exposure to 
Agent Orange.  The Veteran's personnel records reflect that the 
Veteran served in Thailand from May 14, 1964, to May 17, 1965.  
The personnel records also had an entry for combat in Vietnam, 
from May 1964 to May 1965, which had been lined out.  STRs 
reflected that the Veteran was stationed in Thailand, but there 
were no associated STRs reflecting any time spent in Vietnam.  

The Veteran was diagnosed as having prostate cancer in 2004.  
There is no question that the Veteran has the disability for 
which he is seeking service connection; thus, the primary issue 
before the Board is whether the Veteran had service in Vietnam, 
to qualify for presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6)(iii).  There are no medical records directly 
linking the Veteran's prostate cancer to exposure to Agent Orange 
or other herbicides.  

In a submission to VA by the Veteran, and in a similar statement 
submitted by a fellow service member, both dated in December 
2004, it was reported that on or about May 4, 1964, he left 
Travis AFB to go to his assignment in Ubon, Thailand.  His fellow 
service member, whom he met en route to Asia, stated he was 
assigned to go to Tan Son Nhut, Vietnam.  It was reported that 
both men flew on the same flight on Flying Tiger Airlines with an 
overnight stop in the Philippines before going to Vietnam.  It 
was also reported that both men departed for Tan Son Nhut, 
Vietnam, on or about May 5, 1964.  The Veteran reported having a 
3-hour layover at Tan Son Nhut before departing on a military 
flight to Ubon, Thailand.  It was noted that on May 7, 1964, the 
Veteran's fellow service member arrived in Ubon as he was not 
needed in Tan Son Nhut.  The men recalled departing Ubon on or 
about May 7, 1965, for their return to Travis AFB in California.  
The men reported keeping in contact since their time overseas in 
Ubon.

In February 2007, the Veteran appeared and testified at a hearing 
before a decision review officer (DRO).  The transcript is of 
record.  At the hearing, the Veteran recalled his trip from the 
U.S. to Thailand as including two layovers-one in the 
Philippines and one in Tan Son Nhut.  The Veteran's 
representative asserted that the only way he could show that the 
Veteran was "in country" Vietnam was for the VA to research 
whether all those stationed in Ubon, Thailand, in 1964, were 
first taken to Tan Son Nhut and then transferred to Ubon.  The 
Veteran thought that it seemed like his being stationed in Ubon 
may have been classified.  

In August 2008, the claim was remanded for further evidentiary 
development-namely to research the flight logs and determine 
whether the Veteran's plane may have stopped over in the Republic 
of Vietnam en route to Ubon, Thailand.  

Pursuant to the remand, in August 2008, the Joint Services 
Records Research Center (JSRRC) was requested to research Air 
Force flight logs in May 1964 to see if any flights from Travis 
AFB to Ubon, Thailand, had any stops at Clark AFB in the 
Philippines and stops in Vietnam.  

In an April 2010 reply from the USASCRUR, it indicated that there 
was no way to document or verify the Veteran's exposure to 
herbicides while traveling to Ubon, Thailand.  In reaching this 
conclusion, it reviewed DoD listings of herbicide spray areas and 
test sites outside the Republic of Vietnam, and found that Clark 
AFB in the Philippines and Ubon, Thailand, were not listed.  The 
available unit historical data did not document any spraying, 
testing, storage or usage of herbicides at Clark AFB, nor at 
Ubon, Thailand.  The research, however, revealed the spraying of 
herbicides in 1964 and 1965 in a coastal area near Pranburi, 
Thailand.  Additionally, it was noted that "the 1964 historical 
data submitted by the 35th Tactical Fighter Wing, the higher 
headquarters of the 332nd Air Base Squadron, does not document 
[that] any elements of the wing stopped in South Vietnam or at 
Clark Air Force Base, Philippines, during the researched 
period."  

Additionally, the RO sent a request to the Headquarters of the 
Department of the Air Force to see if any flight logs for May 
1964 showed any stops in the Republic of Vietnam (and Clark AFB) 
for service members en route to Ubon, Thailand.  The request made 
specifically noted the Veteran's 332 AB Squadron in Ubon, 
Thailand.  In a letter of certification dated in October 2009 
from the Department of the Air Force, an education technician 
indicated that there was no evidence found regarding the Veteran.  

In May 2010, the RO prepared a Memorandum asserting a formal 
finding of lack of information required to corroborate exposure 
to Agent Orange.  In reaching this finding, the VSR noted the 
negative responses from the JSRRC and the Department of the Air 
Force.  The RO found that all efforts to obtain the required 
evidence were exhausted, and any further attempts to secure this 
information would be futile.  

Also of record is a VA Memorandum regarding the use of herbicides 
in Thailand during the Vietnam era.  This memorandum essentially 
notes that herbicide was only tested in Thailand from April to 
September 1964 near Pranburi, Thailand.  This memorandum notes 
that Pranburi was not near any U.S. military installation or 
Royal Thai Air Force Base.  Additionally noted was that tactical 
herbicides, such as Agent Orange, were only used and stored in 
Vietnam, and not Thailand.  This was confirmed by the Department 
of the Air Force stating that tactical herbicides were not used 
in Thailand other than in 1964 near Pranburi.  

The Veteran also submitted a copy of his Official U.S. Passport, 
which noted that he was "abroad on an official assignment for 
the United States Government."  The Veteran contends that this 
proves he was on a secret/classified mission and stopover in the 
Republic of Vietnam as there was no specific location indicated.  

The Board acknowledges the assertions made by the Veteran's 
representative that not enough research was performed regarding 
the Veteran's alleged service in-country Vietnam.  Specifically, 
the representative contends that the JSRRC research was not 
thorough because it did not specifically mention flights that 
originated at Travis AFB.  The representative requested that the 
claim be remanded again for further research on flights 
originating from Travis AFB "or even" flights that originated 
from McGuire AFB-the Veteran's base at the time as noted in his 
personnel file.  The Board finds, however, that there is no 
evidence of record to suggest that the research done by the JSRRC 
was incomplete.  The Board finds that this research was adequate 
for purposes of determining whether the Veteran had service in-
country Vietnam.  It researched the flight logs from Travis AFB 
to Ubon, Thailand to see if any flights had a stops in both the 
Philippines and the Republic of Vietnam as contended by the 
Veteran.  The answer to this was in the negative, and the Board 
finds that no useful information could result from having each 
flight specifically listed, nor did the remand order so require.  
Additionally, these searches were done using the Veteran's 
specific unit.  Thus, not only were flights searched from Travis 
AFB, but also the logs associated with the Veteran's unit-the 
35th  Tactical Fighter Wing, the higher headquarters of the 332nd 
Air Base Squadron-and where they traveled.  Again, there was no 
finding of any stops in Vietnam.  Thus, the Board finds that the 
remand order was complied with and there is no violation pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).

Upon review of the evidence as outlined above, the Board finds 
that the Veteran is not entitled to service connection for his 
prostate cancer either on a direct or presumptive basis.  

In regards to presumptive service connection, the Board notes 
that prostate cancer is a presumptive disease under 38 C.F.R. 
§ 3.309(e) for which service connection is awarded if the Veteran 
had in-country service in the Republic of Vietnam.  The record, 
however, does not corroborate that the Veteran had service in-
country Vietnam.  Multiple attempts to obtain evidence to 
document and verify the Veteran's alleged stop in-country Vietnam 
en route to Ubon, Thailand were negative.  Ultimately, there is 
no credible evidence of record to show that the Veteran spent any 
time in-country in Vietnam.  

The Board finds that the Veteran and his buddy are competent to 
report that the Veteran believed he was in-country Vietnam in May 
of 1964, but finds their statements not credible.  The Veteran is 
certainly competent to testify that he set foot in Vietnam on the 
way to Thailand, but this testimony must be weighed against the 
other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Also, the Veteran's buddy is 
competent to state that the Veteran was in Vietnam with him.  The 
Board is responsible for assessing the credibility of witnesses 
and, based on its observations of the Veteran's testimony and the 
substance of this testimony, as well as the testimony of his 
buddy, considered with the other evidence of record, the Board 
finds that the Veteran and his buddy's testimony on this point is 
not credible.  Caluza v. Brown, 7 Vet. App. at 511.  There is no 
evidence of service in Vietnam in the service records, other than 
the instance where service was noted in Vietnam and then 
redacted, and there are no orders in the Veteran's possession 
showing that he was in the Republic of Vietnam.  Although the 
Veteran testified that his service in Ubon, Thailand, was of a 
classified nature as evidenced by his Official Passport, the 
personnel records clearly reflect that he was stationed there in 
1964 to 1965, and there appeared to be no attempt to classify 
that information.  The Board finds, additionally, that the 
Veteran's statements are outweighed by the official reports from 
the Department of the Air Force and the JSRRC.  Thus, the records 
kept by official departments in the course of their duties are 
more probative than the Veteran's competent statements that he 
has service in the Republic of Vietnam.  As such, the Board finds 
that the probative evidence of record shows that the Veteran did 
not have service in the Republic of Vietnam.  Absent a finding 
that the Veteran had service in-country Vietnam, the Veteran is 
not entitled to service connection for prostate cancer on a 
presumptive basis.  

Service connection for prostate cancer is also denied on a direct 
basis.  STRs reflect no treatment for a prostate condition in 
service, nor has the Veteran contended otherwise.  The Veteran 
was first treated for prostate cancer in 2004-over 30 years 
following separation from service.  There is no evidence of 
record that the Veteran was actually exposed to herbicides such 
as Agent Orange.  Further, there is no clinical evidence of 
record reflecting a finding that the Veteran's prostate cancer 
was related to service.  Absent a competent medical opinion 
linking the Veteran's prostate cancer to a disease, event, or 
injury in service, service connection must also be denied on a 
direct basis.  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


